Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments and arguments in the response filed 07 December 2020 are acknowledged. 
Claims 1-20 are pending.
Claims 1, 2 and 4 are amended.
	Claims 3, 5-18 & 20 are withdrawn.
 	Claims 1, 2, 4 & 19 have been examined on the merits.

 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 December 2020 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Withdrawn Objections/Rejections
The objection to the specification is withdrawn due to amendments which define trademarks and add the “®” symbol.
The objection to claim 1 is withdrawn due to amendments which correct inconsistent substituent names (e.g. R1a versus R1a), promote clarity through use of typesetting and correct punctuation errors.


New or Maintained Objects/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 & 19 stand rejected under 35 U.S.C. 103(a) as being unpatentable over GLENN JR (US 2002/0012639), Want Curls (2012), and Sigma-Aldrich [Copyright 2020; as evidenced by Sheppeck (2000)].


    PNG
    media_image1.png
    171
    189
    media_image1.png
    Greyscale
in which Ak is A1 or A2 with A1 and A2 being taught as alkyl group with 1 carbon  (¶ 42, 44 & 52). The ordinary skilled artisan would immediately envisage a methyl group with 1 carbon atom due to GLENN JR’s explicit teaching of this substituent.  GLENN JR’s ¶ 52 structure teaches the protected thiol group may be present in any of the 5 remaining location on the ring; thereby, the location of GLENN JR’s is an analog to that claimed in formula Xa.  GLENN JR teaches the cosmetic compositions in which the compound of his invention may be used is hair waving compositions (¶ 177). GLENN JR teaches the protected thiol compound for use in a hair care composition which is directly applied to the hair in an amount of 0.5-10%. R is taught to be any cosmetically active, functional group or benefit agent as described [0046]. GLENN JR teaches thiol functional groups demonstrate improved attachment of the functional group, R, to the amino acid based substrate and longer lasting attachment than alternative reactive technologies when applied to a amino acid based substrate [0245]. These benefits are demonstrated without requiring addition steps of reducing or oxidizing the substrate which are typically required to achieve durable cosmetic benefits [0245]. GLENN JR teaches activation of the compound by hydrolysis, nucleophilic attack by energy, or catalysis or by the substrate itself [0017].

 does not teach the protected thiol as having a cysteamine substituent that is attached to the pyridinium ring through a nitrogen group.
Want Curls teaches previous thiol based perms suffer from being smelly and causing hair damage (pg. 2). Want Curls teaches cysteamine based perms are less smelly, less damaging and produce a looser wave (pg. 3). 
Sigma-Aldrich teaches cysteamine moieties (i.e. mercaptoethylamines) are attached to compounds via their nitrogen atom (pg. 1 & 2). As evidenced by Sheppeck, Sigma-Aldrich’s polymer bound cysteamine/2-mercaptoethylamine was available as early as 2000 (abstract).
	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 	Here, at least rationale (G) may be employed in which it would have been prima facie  protected thiol compound by substituting the protected thiol substituent with a cysteamine attached via its nitrogen atom as suggested by the combined teachings of Want Curls and Sigma-Aldrich because GLENN JR’s protected thiol compound is taught for use in hair waving compositions and Want Curls teaches thiol and cysteamine compounds are used to wave/perm hair with less smell and hair damage with Sigma-Aldrich showing that cysteamine groups are attached to compounds via their nitrogen atom. The skilled artisan would have been motivated to modify GLENN JR’s protected thiol compound by substituting the protected thiol substituent with a cysteamine attached via its nitrogen atom, with a reasonable expectation of success, in order to provide a less smelly and damaging hair treatment composition. 
Response to Arguments
Applicant reiterates the argument that there is no motivation to substitute the protected thiol group with cysteamine (reply, pg. 13-14). Applicant argues it is protected thiol which acts as a molecular hook to impart the benefits to the amino acid substrate (pg. 14).
 Applicant’s argument is not persuasive. In the instant case, the protect thiol compound, having a S-R, and cysteamine (i.e. 
    PNG
    media_image2.png
    89
    233
    media_image2.png
    Greyscale
) are both used to wave/perm hair with less smell and hair damage.  Glenn Jr. teaches R of the 
    PNG
    media_image3.png
    22
    85
    media_image3.png
    Greyscale
 is a monovalent cosmetically functional group ([0035] & [0036]).  Glenn Jr. specifically teaches R group of the protected thiol being “H” in the structure 
    PNG
    media_image4.png
    96
    112
    media_image4.png
    Greyscale
([0021]) with S-H being thiol.  And the S-R group 
    PNG
    media_image5.png
    98
    352
    media_image5.png
    Greyscale
([0016]). Similarly, Want Curls teaches thiol and cysteamine compounds are both used to perm hair, with cysteamine being less smelly, thereby providing motivation for use of cysteamine based compounds.   
Thereby, thiol and cysteamine are functionally equivalent for perming hair.  It is obvious to substitute functional equivalents (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007)).
Notably, the substitution of functional groups as suggested by the prior art, and the orientation, still leaves the thiol (i.e. S-H) present to act on the amino-acid substrate.

Applicant reiterates the argument there is no expectation of success in replacing the protected thiol group with a cysteamine group and to do so would not be predictable (reply, pg. 14-15). Applicant further argues even if the ordinary skilled artisan were to substitute Glenn’s protected thiol with cysteamine, the thiol may not be attached to the pyridinium ring at the correct position because Glenn teaches the “S-R” group can be at any position in the ring (reply, pg. 14-15). Applicant also argues Glenn’s sulfur is attached directly to the ring, but the inventive compound is attached the nitrogen (reply, pg. 15).
Applicant’s argument is not persuasive. Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). With regard to the position of the Sigma-Aldrich teaches cysteamine groups are attached to compounds via their nitrogen atom (pg. 1 & 2). This permits Glenn’s S-R group being available to interact with the keratin in hair as taught by Glenn in [0016].

    PNG
    media_image5.png
    98
    352
    media_image5.png
    Greyscale


Applicant reiterates the argument that Glenn Jr. teaches away from nucleophilic thiols and points to paragraphs [0010] & [0011] for support of the assertion (reply, pg. 15).
This is not persuasive.  The paragraphs cited by Applicant’s are descriptions of prior art of others then Glenn Jr.; these prior art compounds do not comprise Glenn Jr.’s protection group of 
    PNG
    media_image6.png
    97
    55
    media_image6.png
    Greyscale
 ([0052]).    GLENN JR also teaches activation of the compound to release the active substituent by hydrolysis, nucleophilic attack by energy, or catalysis or by the substrate itself [0017].

Applicant reiterates the argument that the mechanism of Glenn Jr. is inapposite in that the thiol are released from the heterocyclic protecting groups to interact with hair (reply, pg. 15-16).
Applicant’s argument is not persuasive.  The invention under examination is the compound and cosmetic composition, not the mechanism which occurs during the method of using the compound in a cosmetic composition applied to hair.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LORI K MATTISON/Examiner, Art Unit 1619   

/NICOLE P BABSON/Primary Examiner, Art Unit 1619